DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s submission, filed February 5, 2021, has been entered and considered.  Examiner has added new grounds of rejection in response to the amendments to the claims.  Examiner maintains the previous grounds of rejection with respect to unchanged claim 22.

Response to Arguments
Applicant's arguments with regard to claim 22 have been fully considered but they are not persuasive.
Applicant has argued that “since the Schutlz central member 16 does not rotate with the outer sleeve 86, Schultz cannot anticipate independent claim 22” (Remarks, Page 10).  Examiner respectfully disagrees.  Claim 22 requires that “the second fluid motor rotates with the tractor tool.”  The second fluid motor comprises both a rotor 16 and a stator.  The stator of the motor rotates with the outer sleeve 86 (see paragraph 0063).  The claim does not actually specify that the rotor rotates with the outer sleeve 86.  Thus, the rejection is maintained.
	With regard to claims 1, 12, and 32, applicant’s arguments are moot, as new grounds of rejection have been applied to those claims below.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-16, 21, 32-37, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richey (US 4,049,066).
With regard to claim 1, Richey discloses a tubular string for use in a subterranean well, the tubular string comprising:
a tool assembly including:
a first fluid motor (Fig. 2), in which the first fluid motor comprises a rotor (i.e. blades 31 on shaft 25) that rotates within a stator (i.e. blades 30 attached to housing 19) in response to fluid flow through the first fluid motor; and
a tractor tool (20, 54—note that Richey’s tractor has the same structure as discussed in applicant’s disclosure, i.e. a helical projection on the outer surface of the housing capable of engaging the borehole wall), in which the rotor rotates the tractor tool in response to the fluid flow through the first fluid motor (the rotor 25 rotates the tractor 54 via gears 36, 40, 42).
With regard to claims 2, 13, and 33, the tractor tool comprises one or more external threads (54).
With regard to claims 3, 14, and 34, Richey discloses that the threads (54) extend radially outward relative to the first fluid motor (see Fig. 2). 
(54) extend radially outward past an outer housing of the first fluid motor (see Fig. 2, which shows the threads 54 outside of motor housing 19).
With regard to claims 5, 16, and 36, the threads engage a well surface external to the tractor tool (the threads are only a “fraction of an inch” smaller than the borehole diameter—column 4, line 45—and will thus inherently have some contact with the borehole wall itself, and also contact the surface of the mud cake, which can be considered “a well surface”).
With regard to claims 6 and 37, Richey discloses a gear reducer (36, 45, 50) that reduces a rotational speed output of the first fluid motor (the relative size of the gear 36 and the ring gear 50 indicates that the rotational speed of sleeve 20 will be less that the rotational speed of rotor 25).  
With regard to claims 11, 21, and 42, Richey discloses that the tool assembly further includes a cleaning tool (47—note that the seal 47 is considered a “cleaning tool” in that it keeps the inside of the sleeve 20 clean of mud), and in which the cleaning tool rotates with the tractor tool (the seal 47 is mounted on the tractor tool sleeve 20 and thus rotates along with it).   
With regard to claim 12, Richey discloses a tubular string for use in a subterranean well, the tubular string comprising:
a tool assembly including:
a first fluid motor, in which the first fluid motor comprises a rotor (i.e. blades 31, rotor 25) that rotates within a stator (blades 30, housing 19) in response to fluid flow through the first fluid motor;
(36, 40, 50, note that the relative diameter of gear 50 and gear 36 means that the rotational speed of tractor tool 20 will be reduced relative to that of the rotor 25) that reduces a rotational speed output of the first fluid motor;
and a tractor tool (20, 54), in which the rotor and the gear reducer rotate the tractor tool in response to the fluid flow through the first fluid motor (rotor 25 rotates sleeve 20 through gears 36, 40).
With regard to claim 32, Richey discloses a system for use in a subterranean wellbore, the system comprising:
a tool assembly including:
a first fluid motor, in which the first fluid motor comprises a rotor (blades 31 and shaft 25) that rotates within a stator (blades 30 and housing 19) in response to fluid flow through the first fluid motor; and
a tractor tool (20, 54), in which the rotor rotates the tractor tool in response to the fluid flow through the first fluid motor (via gears 36, 40, 50), and in which the tractor tool is configured to engage a well surface in the wellbore (the threads 54 at least engage the surface of the mud cake, which is considered a “well surface”) and advance the tool assembly along the wellbore (Richey discloses the same physical structures as disclosed by applicant, thus it is concluded that the threads 54 of Richey will advance the tool in the same manner that applicant’s threads will).

Claim(s) 22-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (US 2015/0144329, hereinafter Schultz).
With regard to claim 22, Schultz discloses a tubular string for use in a subterranean well, the tubular string comprising:
a tool assembly (Fig. 17) including:
a first fluid motor (i.e. the motor uphole of ports 94);
a tractor tool (86); and
a second fluid motor (i.e. the motor downhole of ports 94), and in which the second fluid motor rotates with the tractor tool (at least the stator portion of the second motor rotates with the tractor 86, see paragraph 0063).
With regard to claim 23, the first fluid motor (the motor above ports 94) rotates the tractor tool (86) and the second fluid motor (the motor below ports 94) in response to fluid flow through the first fluid motor (fluid flow through the upper motor assists in spinning the lower motor, as the two rotors are connected together).
With regard to claim 24, the tractor tool (86) comprises one or more external threads (146).
With regard to claim 25, the threads extend radially outward relative to the first fluid motor (Fig. 13).  
With regard to claim 26, the threads extend radially outward past an outer housing of the first fluid motor (Fig. 13).
With regard to claim 27, the threads engage a well surface external to the tractor tool (paragraph 0063).  
With regard to claim 28, the tool assembly further includes a gear reducer that reduces a rotational speed output of the first fluid motor (see Fig. 17 and paragraph 0064, “first gearing element 136 is less than the second gearing element 138, which reduces the rate the outer sleeve 86 rotates relative to the upper sleeve 98 and/or the lower sleeve 102”).  
With regard to claim 29, Schultz discloses (see Fig. 17) that the first fluid motor comprises a rotor (16) that displaces with hypocyclic precessional motion within a stator in response to the fluid flow through the first fluid motor (see how rotor 16 is eccentric with respect to the stator), and in which the gear reducer comprises an input gear (i.e. teeth 120) that is fixed relative to the rotor and displaces with the hypocyclic precessional motion relative to an output gear (i.e. teeth 136).
With regard to claim 30, Schultz discloses that the first fluid motor comprises a rotor (16) that rotates within a stator (unlabeled, Fig. 17) in response to the fluid flow through the first fluid motor, the rotor having a central longitudinal axis that rotates about a central longitudinal axis of the stator (see Fig. 17, where the eccentric nature of the rotor and stator is visible), and in which the gear reducer comprises an input gear (i.e. teeth 120) that rotates with the rotor and displaces relative to an output gear (i.e. teeth 136), and the input gear having the same central longitudinal axis as the rotor (Fig. 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA).
With regard to claim 31, Schultz fails to disclose the tool assembly comprising a cutting tool or a cleaning tool.  Essentially, Schultz is silent as to the specific tool that is used in conjunction with the tractor device.
AAPA discloses that the desirability of displacing cutting tools and cleaning tools in the wellbore is well established (see Background section of the specification, page 2, lines 1-6).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Schultz by connecting a cutting tool or a cleaning tool to the tractor assembly, as AAPA discloses that the use of such tools in conjunction with tractor devices is well known.  Furthermore, Schultz and AAPA disclose, in combination, that the second motor would be disposed between the cutting tool and the tractor device (as the cutting tool would be located at the downhole end of the string, and a portion of the tractor device 86 is located above the second motor, which is downhole of ports 94).

Allowable Subject Matter
Claims 7-10, 17-20, and 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676